UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 26, 2009 ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-5491 75-0759420 (State or other jurisdiction (Commission (IRS Employer of incorporation) file Number) Identification No.) 2 BOULEVARD SUITE 5450 HOUSTON, TEXAS 77056-6189 (Address of principal executive offices) (zip code) (713) 621-7800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 2.02 - Results of Operations and Financial Condition The following information is disclosed pursuant to Item 2.02 - Results of Operations and Financial Condition: On February 26,2009, Rowan Companies, Inc. issued a press release announcing its operating results for the fourth quarter of 2008. The press release is attached as Exhibit Item 9.01 - Financial Statements and Exhibits (c) Exhibits Exhibit Number Exhibit Description 99 Press release of Rowan Companies, Inc. dated February 26, 2009 announcing its operating results for the fourth quarter of 2008 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROWAN COMPANIES, INC. By: /s/ W. H.
